Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 2/26/2021 in response to the Office Action of 12/02/2020 is acknowledged and has been entered.  Claims 1-3, 6, 9-10, 15, 18,  21 are pending. Claim 15 is withdrawn. Claim 1 has been amended. Claims 1-3, 6, 9-10, 18, 21 are under examination. 
Examiner’s note
It is noted that claims have been amended to reflect claims amendments that were proposed by Examiner on 11/28/2018.  These amendments were sent to attorney J. D. Russell/ C. Woodman for discussion only.  It is noted that Applicant indicated they do not reflect Applicant’s invention and declined further discussion.  After further consideration, Examiner agrees.  
New Claim Rejections - 35 USC § 112- New Matter
Claims 1-3, 6, 9-10, 18,  21 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Claim 1 has been amended to recite the limitations for: an immunoassay for detection of comprising: capture moieties which are not specific for a same epitope ]and at least one human BNP-epitope specific detection moiety, wherein the human-NT-proBNP-epitope-specific detection moiety and the human BNP- epitope specific detection moiety are monoclonal antibodies, wherein the magnetic marker is a large particle marker having a particle size of >50 nm and less than or equal to 5000 nm; Page 3 of 12Application No. 13/496,023 Application Filing Date: March 14, 2012 Docket No. 2019P21990WOUSwherein the magnetic marker is optically or magnetically detected;, wherein the first capture moiety binds to NT-proBNP, and the second capture moiety binds to human BNP.
However, the instant specification appears devoid of such description an immunoassay for detection of , comprising a magnetic marker bound to at least one human-NT-proBNP-epitope-specific detection moiety [[or]]and at least one human BNP-epitope specific detection moiety, and wherein the first capture moiety binds to NT-proBNP, and the second capture moiety binds to human BNP. 
Instead, the specification discloses that it is vital that the capture moieties which are not specific for the same epitope, bind to at least two different epitopes of a given target or to different sub-regions of the same epitope of a given target
The specification discloses when the target is human proBNP (108 amino acids) or human NT-proBNP (a cleaved 76 aa fragment of proBNP), the capture moieties which are not specific for the same epitopes are directed to specific epitopes what appears to be of NT-proBNP, absent a disclosure of SEQ ID NO:1. (page 13, lines 15-21) . The specification discloses in the single example presented on pages 23-24, reagents for detecting the single analyte NT-proBNP wherein the capture moieties which are not specific for the same epitopes is a polyclonal NT-proBNP antibody directed to epitope 1-21.  However, the specification is devoid of any teaching regarding capture moieties which are not specific for a same epitope so that a first capture moiety of the capture moieties is specific for a first epitope of one target as for example binds to NT-proBNP,  and a second capture moiety of the capture moieties is specific for a second epitope of a second target i.e.  human BNP for the detection of for detection of  as claimed. 
Further, the specification defines the term "epitope-specific detection moiety", to refer to at least one moiety which binds to one and the same epitope of a given target, e.g. analyte protein (page 3 lines 21-23).  In addition, the specification discloses that the detection moiety is specific to one epitope to avoid the formation of large complexes that precipitate (page 13, first paragraph; Fig 4a). The specification discloses that the loss of rotational freedom caused by the large label carried by the detection moiety is more pronounced if one marker carries more than one detection moiety and more than one analyte is bound to one marker (page 5, lines 21-25).    While the specification discloses two epitope specific detection moieties can be used (page 13 lines 22-24), the specification is devoid of any teachings where the same marker carries more than one ]and at least one human BNP-epitope specific detection moiety for the detection of analytes that do not have any overlapping epitopes as for example human-NT-proBNP-epitope-specific detection moiety and human BNP.  In fact, the specification discloses that by “using detection moieties that all bind to the same epitope, the formation of complexes in the medium can be avoided.  In the case of detection moieties would bind to different epitopes, it can occur that different detection moiety-labeled komplexes bind to more than one target,  this may lead to formation of large complexes which eventually might precipitate.  Detection moieties that are specific to the same epitopes or sub regions of the same epitope avoid that problem as they always bind to the same epitope.” (bridging paragraph pages 12-13).
Further support that the instant specification teaches away from the amended claims is as follows: The specification discloses Fig.1 shows the principle according to the instant invention (page 20 last paragraph). In particular Figure 1 depicts one epitope-specific detection moiety (15’) is bound to one detectable marker (16’) for the detection of one analyte (13’) wherein the capture molecules are specific to first and second epitopes (11’ and 12’) of the same target (13’).  The specification discloses in the single example presented on pages 23-24, reagents for detecting the single analyte NT-proBNP wherein the capture moieties which are not specific for the same epitopes is a polyclonal NT-proBNP antibody directed to epitope 1-21,  and wherein the magnetic marker bound to a single NT-proBNP monoclonal antibody, specifically clone 15C4. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In 
Claim Rejections - 35 USC § 112
Claims 1-3, 6, 9-10, 18, 21  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Given the breath of the claims, the unpredictability in the art and lack of guidance as described above, undue experimentation would have been required by one skill in the art to practice Applicant’s invention. Therefore, the application is not enabled throughout the broad scope of the claims. Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation. There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated. These factors can include, but are not limited to:1)    breadth of the claims;(2)    nature of the invention;(3)    state of the prior art;(4)    relative skill of those in the art;(5)    level of predictability in the .
Claim 1 has been amended to recite the limitations for: an immunoassay for detection of comprising: capture moieties which are not specific for a same epitope bound to a solid substrate so that a first capture moiety of the capture moieties is specific for a first epitope, and a second capture moiety of the capture moieties is specific for a second epitope which is different from the first epitope, wherein the capture moieties are selected from the group consisting of a polyclonal antibody, an affinity-purified polyclonal antibody, [..] and a magnetic marker bound to at least one human-NT-proBNP-epitope-specific detection moiety [[or]]and at least one human BNP-epitope specific detection moiety, wherein the human-NT-proBNP-epitope-specific detection moiety and the human BNP- epitope specific detection moiety are monoclonal antibodies, wherein the magnetic marker is a large particle marker having a particle size of >50 nm and less than or equal to 5000 nm; Page 3 of 12Application No. 13/496,023 Application Filing Date: March 14, 2012 Docket No. 2019P21990WOUSwherein the magnetic marker is optically or magnetically detected;, wherein the first capture moiety binds to NT-proBNP, and the second capture moiety binds to human BNP.  (2)    the nature of the invention: the invention is directed to reagents comprising large magnetic particles is a large particle marker having a particle size of >50 nm and less than or equal to 5000 nm that are bound to human-NT-proBNP-epitope-specific detection moiety [[or]]and at least one human BNP-epitope specific detection moiety, wherein the human-NT-proBNP-epitope-specific detection moiety and the human BNP- epitope specific detection moiety are 
(3)    The state of the prior art: the prior art of record, Ditmer et al, discloses methods for detecting an antigen with antibodies bound to  magnetic marker i.e.  large particle marker having a particle size of >50 nm and less than or equal to 5000 nm; Page 3 of 12Application No. 13/496,023Application Filing Date: March 14, 2012 for the detection of  protein analytes wherein an epitope specific detection moiety is bound to the large magnetic particle having a size of 500nm and wherein  a plurality of capture antibodies capable for binding the analyte are bound to a substrate, wherein the capture antibodies are polyclonal, thus not specific for the same epitope.   In addition, large magnetic labels are known in the art for use in immunoassay for the detection of for example troponin, wherein a monoclonal antibody is bound to large magnetic label and a polyclonal antibody is bound to a sensor surface (WO 2010073182, see page 3, example).   
 (5)    The level of predictability in the art: the predictability based on the instant specification is low given the scope of Claim 1. Detecting 3 analytes with the claimed reagents is unpredictable. Prior art (see Dittmer et al of record), teach that to prevent aggregation, all antibodies on the large particles have to recognize the same epitope of the analyte   In addition, large magnetic labels are known in the art to irreversibly aggregate and are more sterically hindered when bound to a surface (WO 2010073182, see page 7, 3rd paragraph).  The instant claims recite detection of 3 analytes with antibodies on the large particles that do not recognize the same epitope but rather 2 distinct epitopes and wherein huiman BNP and  human-NT-proBNP do not  that comprises both human-NT-proBNP, and human-BNP and inevitably result in formation of large complexes and particle-particle aggregation via human proBNP in the sample, prior to being captured by the capture antibodies, rendering detection of human proBNP, human-NT-proBNP, and human-BNP in a sample unpredictable.   
(6)    The amount of direction provided by the inventor: There is insufficient guidance as how to use the claimed method.  The specification teaches away from the claimed invention, see rejection under ne matter written description, above.  
(7)    The existence of working examples: Applicant provides one working example for the detection of a single: analyte NT-proBNP, wherein the capture moieties which are not specific for the same epitopes is a polyclonal NT-proBNP antibody directed to epitope 1-21,  and wherein the magnetic marker bound to a single NT-proBNP monoclonal antibody, specifically clone 15C4. 
 (8)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It would require undue amount of experimentation for the skilled artisan to make and use the method as claimed because the  instant specification and the prior art teach away from the claimed invention. Therefore, it is maintained that one of ordinary skill in the art could not make and use the invention as claimed without undue experimentation.
Conclusion
All other objections and rejections recited in the Office Action of 12/02/2020  are withdrawn in view of  New grounds for Rejection. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641